











EXCHANGE AGREEMENT




BETWEEN AND AMONG


AEROCENTURY CORP.


AND


LEE G. BEAUMONT





--------------------------------------------------------------------------------





EXCHANGE AGREEMENT


This Exchange Agreement (this "Agreement") is dated as of this 21st day of
March, 2017 (the "Effective Date"), by and between Lee G. Beaumont ("Beaumont")
and AeroCentury Corp., ("ACY") (each a "Party" and collectively as the
"Parties").


WHEREAS, ACY is the legal owner of one CF34-8E5A1 engine, bearing manufacturer's
serial number GE-E193117 (the "Engine");


WHEREAS, Beaumont owns 150,000 shares of common stock of ACY (the "Purchased
Shares");


WHEREAS, ACY desires to sell the Engine to Beaumont in exchange for the transfer
to ACY of all of the Purchased Shares, and certain covenants of Beaumont, on the
terms and conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the terms and conditions set forth below,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:


Article 1- Sale of Engine
1.1 ACY agrees to sell to Beaumont and Beaumont agrees to purchase from ACY, the
Engine, as further described below, together with the parts and documentation
listed on Appendix I hereto, subject to the terms and provisions of this
Agreement.
Engine type:
CF34-8E5A1
Serial number (if applicable)
GE-E193117
TTSN / TCSN
7765/8620
Shipping Stand Serial No.
GEEL-233



1.2 The Engine shall be made available to Beaumont in "AS IS, WHERE IS"
condition with the Shipping Stand, together with all records belonging to or
relating to the Engine current at the time of the transfer of title of the
Engine from ACY to Beaumont, including the Engine up-to-date logbooks, last shop
visits reports, Engine trend data and all tracking part history back to birth. 
Beaumont has had the opportunity to inspect the Engine and the Engine shall be
in same condition and configuration with no parts removed or swapped as at the
completion of the inspection.
1.3  At Closing, the Engine shall be tendered for delivery by ACY, and Beaumont
shall accept such delivery at the Standard Aero facility in Winnipeg, Manitoba,
Canada.
1.4  -  Purchase Price.  The parties hereby agree that the value of the
consideration exchanged, as set forth in Article 3 of this Agreement is
US$2,930,000 (the "Purchase Price").
Article 2 - Closing; Transfer of Title; Event of Loss
2.1 Closing on the transactions contemplated by this Agreement shall occur upon
completion of the following conditions:
a. ACY's receipt of the following consideration: (i) one or more stock
certificates evidencing all of the Purchased Shares, together with a Stock
Powers duly endorsed for transfer to ACY on the reverse or on a separate stock
power in such form approved by ACY; and (ii) the duly executed Securities
Purchase Agreement, in the form attached hereto as Exhibit C (the "Securities
Purchase Agreement"), executed by Beaumont.
b.  (i) Beaumont's receipt of a Bill of Sale for the Engine to Beaumont in the
form attached to this Agreement as Exhibit B.
c. Receipt by Beaumont of (i) a copy of lien search memo prepared by McAfee &
Taft, Oklahoma City ("FAA Counsel"), showing the absence of any liens on the
Aircraft recorded on the FAA and International Registry; and (ii) a copy of
written authorization sent by ACY to FAA Counsel, to register this Agreement
with the International Registry established under the Cape Town Convention.
d. Receipt by ACY of the Certificate of Acceptance executed by Beaumont, in the
form attached as Exhibit A.
e.  The Engine shall be located at the Delivery Location.
f.  Each of Beaumont and ACY shall be registered as a Transacting User Entity on
the International Registry website and shall consent to the filing to the sale
of the Engine as an "international interest."
2.2 On the Closing Date, title to the Engine, as well as risk of loss or damage
to the same, shall pass to Beaumont.
2.3 If an Event of Loss (as defined below) occurs to the Engine prior to the
Closing Date, neither Party will have any further liability to the other with
respect to the Engine, this Agreement and the Securities Purchase Agreement.
1.
"Event of Loss" means with respect to the Engine:

a. the actual or constructive total loss of such engine (including any damage to
such Engine which results in an insurance settlement on the basis of a total
loss, or requisition for use or hire which results in an insurance settlement on
the basis of a total loss);
b. such Engine being destroyed, damaged beyond economic repair, or permanently
rendered unfit for normal use for any reason whatsoever;
c. the requisition of title or other compulsory acquisition of title for any
reason of such Engine by any government entity, or other authority, or by any
person, or by operation of any law; or
d. the hijacking, theft, disappearance, condemnation, confiscation, seizure,
detention, or requisition for use or hire of such Engine which deprives any
person permitted by this Agreement to have possession or use of such engine of
its possession or use for more than 30 days.
Article 3 -  Taxes and Duties
Each party shall be responsible for and pay its own corporate or individual
taxes measured by net income or profit imposed by any governmental authority
("Seller Taxes").
ACY shall be responsible for and pay directly, when due and payable, and shall
indemnify and hold Beaumont harmless from, all taxes, duties, fees, or other
charges of any nature (including, but not limited to, ad valorem, consumption,
excise, franchise, gross receipts, import, license, property, sales, stamp,
storage, transfer, turnover, use, or value-added taxes, and any and all items of
withholding, deficiency, penalty, addition to tax, interest, or assessment
related thereto), other than Seller Taxes, imposed by any governmental authority
on ACY in any way connected with the transfer of title to the Purchased Shares
to ACY pursuant to this Agreement ("ACY Buyer Taxes").
Beaumont shall be responsible for and pay directly, when due and payable, and
shall indemnify and hold ACY harmless from, all taxes, duties, fees, or other
charges of any nature (including, but not limited to, ad valorem, consumption,
excise, franchise, gross receipts, import, license, property, sales, stamp,
storage, transfer, turnover, use, or value-added taxes, and any and all items of
withholding, deficiency, penalty, addition to tax, interest, or assessment
related thereto), other than Seller Taxes, imposed by any governmental authority
on ACY or its employees or subcontractors in any way connected with the transfer
of title to the Engine to Beaumont pursuant to this Agreement ("Beaumont
Buyer Taxes").
Article 4 -  Warranties of ACY:
4.1  ACY represents and warrants to Beaumont as follows:
a.  ACY has and will have on the Closing Date, full, lawful power and authority
to enter into and carry out the terms of this Agreement.
b. ACY has, and will convey, good and marketable title to the Engine, free and
clear of any liens, claims, or encumbrances.
4.2 EXCEPT AS OTHERWISE STATED IN THIS AGREEMENT, INCLUDING SECTION 5.1(b)
ABOVE: (I) THE ENGINE, INCLUDING THE COMPONENT PARTS AND RECORDS THEREOF, ARE
BEING SOLD IN "AS IS, WHERE IS" CONDITION AND (II) ACY SPECIFICALLY DISCLAIMS
AND MAKE NO WARRANTIES, GUARANTEES, OR REPRESENTATIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, THAT SHALL SURVIVE DELIVERY AS TO
THE ENGINE, THE COMPONENT PARTS AND RECORDS THEREOR, INCLUDING, BUT NOT LIMITED
TO THE CONDITION OR AIRWORTHINESS THEREOF; AND THE PARTIES HEREBY WAIVE ALL
OTHER WARRANTIES, REMEDIES, OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW
OR OTHERWISE, AND THE PARTIES SHALL NOT HAVE ANY LIABILITY TO THE OTHER WITH
RESPECT TO FITNESS FOR ANY INTENDED PURPOSE AND MERCHANTABILITY.
Article 5 -  ACY's Purchase of the Purchased Shares
5.1 ACY's purchase of the Purchased Shares shall occur automatically, pursuant
to the terms of the Securities Purchase Agreement, upon the completion of the
conditions set forth in Section 3.1.
Article 6 -Assignment of Engine Warranty
ACY hereby assigns all warranties it holds with regards to the Engine to
Beaumont as of the Closing Date.
Article 7 - Excusable Delay
Neither Party shall be liable for delays in delivery or failure to perform due
to: (i) causes beyond its reasonable control; (ii) acts of God, acts of civil or
military authority, fires, strikes, floods, epidemics, war, civil disorder,
riot, or delays in transportation; or (iii) inability due to causes beyond its
reasonable control to obtain necessary labor, material, or components. In the
event of any such delay, the date of delivery shall be extended for a period
equal to the time lost by reason of the delay. This provision shall not,
however, relieve such delayed Party from using reasonable efforts to continue
performance whenever such causes are removed.  The delayed Party shall promptly
notify the other Party when such delays occur or impending delays are likely to
occur and shall continue to advise the other Party of new payment schedule or
shipping schedules, as applicable, and/or changes thereto.
Article 8 -  Indemnification and Limitation of Liability with Respect to Engine
Operation


8.1 Beaumont agrees to indemnify and hold harmless ACY and its officers,
partners, directors, employees, agents, successors, assigns, shareholders and
its parent companies and general partners and their respective officers,
assigns, directors, employees, agents and shareholders (collectively, the
"Indemnitees"), against all liabilities arising through the ownership, use,
operation, or possession of the Engine subsequent to the Closing Date, of any
nature whatsoever, including reasonable attorneys' fees arising thereafter, and
agrees to indemnify, protect, defend and hold harmless the Indemnitees, against
any claims, suits, actions, or judgments of any kind for personal injury, death
and property damage including without limitation any aircraft on which the
Engines may be installed and any other property of the Parties hereto arising
out of such ownership, use, possession, lease or resale regardless of the
negligence, active or passive, of Beaumont except that this indemnity will not
apply (i) if such claims, suits, actions or judgments arise from an act or
omission of an Indemnitee not related to the purchase and sale transaction
hereunder or (ii)  if such claims, suits, actions or judgments were caused by
the Indemnitee's grossly negligent or willful or wanton misconduct.  This
indemnification includes, without limitation, all liability, damages, costs and
expenses (including reasonable attorneys' fees and other legal expenses)
incurred by the Indemnitees.  The obligations of Beaumont under this Article
shall survive the completion of the transaction contemplated by this Agreement.
8.2 ACY agrees to indemnify and hold harmless Beaumont, against all liabilities
arising through the ownership, use, operation, or possession of the Engine prior
to and including the Closing Date, of any nature whatsoever, including
reasonable attorneys' fees arising thereafter, and agrees to indemnify, protect,
defend and hold harmless the Indemnitees, against any claims, suits, actions, or
judgments of any kind for personal injury, death and property damage including
without limitation any aircraft on which the Engines may be installed and any
other property of the Parties hereto arising out of such ownership, use,
possession, lease or resale regardless of the negligence, active or passive, of
Beaumont except that this indemnity will not apply (i) if such claims, suits,
actions or judgments were caused by an Beaumont's act or omission as a
manufacturer, supplier or maintenance provider of or to the Engine and (ii) if
such claims, suits, actions or judgments were caused by the Beaumont's grossly
negligent or willful or wanton misconduct.  This indemnification includes,
without limitation, all liability, damages, costs and expenses (including
reasonable attorneys' fees and other legal expenses) incurred by the
Indemnitees.  The obligations of ACY under this Article shall survive the
completion of the transaction contemplated by this Agreement.
8.3 In no event, whether as a breach of contract, warranty, tort (including
negligence, but excluding willful misconduct), product liability, patent
infringement, or otherwise, shall a Party be liable for any special,
consequential, incidental, resultant or indirect damages (including, but not
limited to, loss of use, revenue, profit or goodwill), punitive, or exemplary
damages.
8.4 The indemnification obligations set forth in this section 9 shall expire and
be of no further effect on the date that is three (3) years after the Closing
Date.
Article 9  Notices
Any notices required or permitted under this Agreement shall be in writing. 
Notices shall be provided to the Parties as follows, or at any other address as
is subsequently designated in writing by either Party:
If to ACY: AeroCentury Corp.
1440 Chapin Ave. #310
Burlingame, California 94010
Attn: Mr. Michael G. Magnusson / President
Telephone: (650) 340-1888
Facsimile: (650) 696-3929
Electronic Mail: michael.magnusson@aerocentury.com


If to
Beaumont Lee G. Beaumont
c/o BeauTech Power Systems LLC
1717 McKinney Avenue, Suite 700
Dallas, TX 75202
Attention: Lee Beaumont
Telephone:   +1 (214) 593-6423
Facsimile:
+1 (214) 593-6410
Electronic Mail: lee.beaumont@beautech.aero




Article 10-  Government Authorization; Export Shipment
Each Party shall be responsible for obtaining any required licenses or any other
required governmental authorization and shall be responsible for complying with
all U.S. and foreign government licensing and reporting requirements.  Each
Party shall restrict disclosure of all information and data furnished in
connection with such authorization and shall ship the subject matter of the
authorization to only those destinations that are authorized by the U.S.
Governments.


Article 11-  Miscellaneous
11.1 Assignment.  This Agreement or any rights or obligations hereunder may not
be assigned without the prior written consent of the other Parties. In the event
of any such substitution, the other Party will be so advised in writing.  Any
assignment in contradiction of this clause will be considered null and void.
11.2 Savings Clause.  If any portion of this Agreement will be determined to be
a violation of or contrary to any controlling law, rule or regulation issued by
a court of competent jurisdiction, then that portion will be unenforceable in
such jurisdiction. However, the balance of this Agreement will remain in full
force and effect.
11.3 Confidentiality.  The Parties agree to keep the terms and conditions of
this Agreement confidential unless required by law to disclose all or part
thereof.  Such confidentiality shall survive the term of this Agreement.
11.4 Dispute Resolution.  If any dispute arises relating to this Agreement, the
Parties will endeavor to resolve the dispute amicably, including by designating
senior managers who will meet and use commercially reasonable efforts to resolve
any such dispute.  If the Parties' senior managers do not resolve the dispute
within 60 days of first written request, either Party may request that the
dispute be settled and finally determined by binding arbitration, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association in
San Francisco, California, by one or more arbitrators appointed in accordance
with the American Arbitration Association Rules.  The arbitrator(s) will have no
authority to award punitive damages, attorney's fees and related costs or any
other damages not measured by the prevailing Party's actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement and applicable law.  The award of the
arbitrator(s) will be final, binding and non-appealable, and judgment may be
entered thereon in any court of competent jurisdiction.  All statements made or
materials produced in connection with this dispute resolution process and
arbitration are confidential and will not be disclosed to any third party except
as required by law or subpoena. The Parties intend that the dispute resolution
process set forth in this Article will be their exclusive remedy for any dispute
arising under or relating to this Agreement or its subject matter.
11.5 Governing Law.  The terms of this Agreement and the transactions hereunder
shall be interpreted in accordance with and governed by the laws of the State of
California, U.S.A. and the Parties consent to the jurisdiction of the state and
federal courts located therein.  Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction, shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
11.6 No Agency.  Nothing in this Agreement will be interpreted or construed to
create a partnership, agency or joint venture between Beaumont and/or his
affiliates, on the one hand, and ACY on the other.
11.7 Entire Agreement.  This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto respecting the subject
matter hereof, and supersedes and cancels all previous negotiations, agreements,
representations and writings in connection herewith.  This Agreement may not be
released, discharged, abandoned, supplemented, modified or waived, in whole or
in part, in any manner, orally or otherwise, except by a writing of concurrent
or subsequent date signed and delivered by a duly authorized officer or
representative of each of the Parties hereto making specific reference to this
Agreement and the provisions hereof being released, discharged, abandoned,
supplemented, modified or waived.
11.8 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be considered originals, and all of which when taken
together shall constitute one and the same instrument.
11.9  Expenses.  Each party shall be responsible for and pay for its own
expenses in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated herein including any costs
associated with registering as a Transacting User Entity, provided, however,
that ACY shall be responsible for all costs of FAA Counsel.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS HEREOF the Parties hereto have signed this Agreement as of the
Effective Date.


AEROCENTURY CORP.
 
 
 
By:  _________________________________
       Name:  Michael G. Magnusson
       Title:     President
 
LEE G. BEAUMONT
 
____________________________
 
 
 
       





















































































EXHIBIT A


FORM OF


CERTIFICATE OF ACCEPTANCE


Lee G. Beaumont ("Buyer") hereby certifies that pursuant to the Exchange
Agreement dated as of March 21, 2017 between Buyer and AeroCentury Corp.
("Seller")  (the "Agreement"), in connection with the sale by Seller to Buyer of
one (1) used General Electric model CF34--8E5A1 aircraft engine bearing the
manufacturer's serial number GE-E193117 as further described herein
(collectively herein the "Engine"):
(a)
Buyer has inspected the Engine and Shipping Stand, including all technical
records, and is satisfied with the condition of Engine as required by the
Agreement;

(b)
Buyer has accepted delivery of the Engine on  March __, 2017, at the Standard
Aero facility in Winnipeg, Manitoba, Canada.

(c)
Buyer has inspected, found to be complete and satisfactory to it, and received,
all the Engine technical documents.

Date: March ____, 2017






By: 


Name: Lee G. Beaumont, individually

--------------------------------------------------------------------------------



Exhibit B


BILL OF SALE


Pursuant to the Exchange Agreement, dated March 21, 2017, by and between Lee G.
Beaumont and AeroCentury Corp. (the "Agreement"), for good and valuable
consideration, receipt of which is hereby acknowledged, AeroCentury Corp.
("ACY"), the owner of full legal and beneficial title to:


Identification of the Engine and Shipping Stand


Engine Model
Serial Number
CF34-8E5A1 Engine
GE-E193117
Including shipping stand
GEEL – 233
 





has, as of the ____ day of March, 2017, sold, granted, transferred and delivered
all right, title, and interest in and to the above listed engine to Lee G.
Beaumont ("Beaumont"), and to its successors and assigns, to have and to hold
said Engine forever.  The Engine is sold "AS IS, WHERE IS."
ACY hereby warrants to Beaumont that at the time of delivery of the Engine to
Beaumont, ACY was the lawful owner of the Engine with good title thereto; that
said Engine is free from all claims, liens, encumbrances and rights of others;
that ACY has good and lawful right to sell the Engine; that there is hereby
conveyed to Beaumont on the date hereof good and marketable title to the Engine
free and clear of all liens, claims, charges and encumbrances and that ACY will
warrant and defend such title against all claims and demands of all persons,
whomsoever arising from any event or condition occurring prior to delivery of
the engine by ACY to Beaumont.


This Bill of Sale will be governed in accordance with the laws of the State of
California, U.S.A.; except, that California conflict of law rules will not apply
if the result would be the application of the laws of another jurisdiction.


The undersigned has caused this Bill of Sale to be signed by a duly authorized
officer as of this ____ day of March, 2017.


AEROCENTURY CORP.




By: _________________________________


Printed Name: ________________________


Title: ________________________________



--------------------------------------------------------------------------------



APPENDIX I




LIST OF DOCUMENTATION PROVIDED WITH ENGINE AT CLOSING


1. engine logbook including tracked parts maintenance releases if not original
at production build
2. engine shop visit documentation packages including maintenance releases, LLP
status and AD status
3. set of detailed external digital pictures representing the engine and parts
installed at delivery
4. engine inventory listing (basic parts installed at delivery)
5. last borescope report dated May 12, 2016
6. video borescope CD/DVD dated May 12, 2016
 






LIST OF PARTS INCLUDED WITH ENGINE


[TO BE ADDED AT CLOSING, IF ANY]





--------------------------------------------------------------------------------

 EXHIBIT C
SECURITIES PURCHASE AGREEMENT







